DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.
No claims have been amended. Claims 1-21 are currently pending an under examination.
All previous rejections are withdrawn, as the examiner admits calculations were made incorrectly.  The rejections are reapplied based on the correct calculations, which are in line and in agreement with applicants’ calculations; however, the examiner disagrees with the interpretation of applicants’ claimed invention.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 16 and 17 are objected to because of the following informalities:
Applicants amendments were not based on the latest claim set, as claim 16 previously required the limitations of canceled claims 16 and 17.  Please make this correction upon the next submission to prevent a Notice of Non-Compliance.  For purposes of examination, claim 13 was examined based on the inclusion of the limitations of claims 16 and 17.


Claim Rejections - 35 USC § 102
Claims 1-9, 13-15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kukreja (US 2013/0059954).
Kukreja exemplifies the following

    PNG
    media_image1.png
    275
    678
    media_image1.png
    Greyscale

The above example uses a combination of about 60 wt% acrylic polymer, 20 wt% solvent, 0.3 wt% defoaming agent, 1 wt% organic amine, 0.1 wt% silane adhesion promoter (Wetlink-78), 10 wt% of a solution comprising 37.4% NaOH, 4 wt% processing oil, 3.6 wt% fatty acid, and 0.11 wt% color indicator (o-cresolphthalein and thymolphthalein).  This suggests an overall water content of about 26.86 wt% (from the solvent and caustic solution: 30.6-3.74) and 3.74 wt% NaOH (from the caustic solution).  
Claim 1 defines the product by how the product was made. Thus, claim1 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only thestructure implied by the steps. See MPEP 2113. In the present case, the recitedsteps imply an adhesive formulation can be construed as having 5.8-29 wt% water (4-15 wt% solvent water and 1.8-14 wt% water from the caustic solution) and 0.9-8 wt% NaOH (from the caustic solution). 
One of ordinary skill in the art would not be able to determine the concentration of the caustic solution that was used to make an adhesive formulation based on the final adhesive formulation, making the concentration of caustic solution a product by process limitation, as applicants are claiming the final adhesive formulation in claims 1 and 13, rather than the method of making.
It can be seen that the overall water content in the final adhesive formulation and the caustic agent content (NaOH) falls within the overall water content and caustic agent content construed from the claimed ranges. 
Therefore, Kukreja anticipates instant claims 1-4, 6-9, 13-15 and 18-21.
As to claims 5 and 17, Kukreja discloses that the glue stick as a color-changing formulation, where the color disappears after the glue stick is applied to appear and it dries (p. 1, [0011]).

Claim Rejections - 35 USC § 103
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kukreja (US 2013/0059954) in view of Pohle (WO 2003/029376) and KR 20100102443, and further in view of and Capote (US 2006/0194920) and Shen (CN 1055944).  For convenience, the machine translations of WO ‘376 and CN ‘944 are cited below.
Kukreja exemplifies the following

    PNG
    media_image1.png
    275
    678
    media_image1.png
    Greyscale

Kukreja teaches carrying out mixing at a temperature between 70-75ºC to maintain the adhesive in molten form, teaching mixing into a homogeneous blend; however, does not specifically teach adding caustic solution and mixing until the pH is stable after neutralization, as claimed.
Pohle teaches a glue stick made from an aqueous polyacrylate dispersion and fatty acids, heating to at least 50ºC to give a homogeneous mixture, and a necessary amount of sodium hydroxide to neutralize the fatty acids and the free acid groups in the polyacrylate dispersion (p. 2), teaching sodium salts of the fatty acids as preferable (p. 2).  Pohle exemplifies carrying out the neutralization by slowly adding the sodium hydroxide for 1 hour at a temperature of 70-90ºC, and adding additional sodium hydroxide and homogenizing until an acid number of 0 mg KOH/g is reached (p. 3).  An acid number of 0 mg KOH/g suggests a fully neutralized composition.  Pohle teaches that only the amount of NaOH which is necessary to neutralize the composition is added, and does not teach adding the NaOH in excess; therefore, one of ordinary skill in the art would expect the composition to be stabilized, as claimed.  Pohle teaches that this neutralization allows for the polyacrylate and the fatty acid to become compatible (p. 3).
Pohle teaches a homogenization time of 1 hour or more, until complete neutralization has occurred.  A homogenization time of 1 hour or more overlaps with the claimed range of 90 minutes or more, and would be dependent on the batch size and strength of the sodium hydroxide solution, which is taught by Pohle as about 30%.
Therefore, it would have been obvious for one of ordinary skill in the art to have carried out the neutralization of the acrylic dispersion of Kukreja using the method taught by Pohle an homogenizing for 60 minutes or more, as Pohle teaches that this allows for compatibility between the polyacrylate and fatty acid, allowing the compositions to be suitable for use as ready-to-use glue sticks, which is similarly desired by Kukreja.
Also note, that preparing a homogeneous mixture before adding another component is also prima facie obvious.
While Kukreja teaches adding the glycerin with the caustic solution, please consider the following:
MPEP 2144.04(IV)(C): Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Adding the glycerin with the caustic solution or before or after is prima facie obvious, as the prior art does not teach the importance of adding it at one point or another, and applicants have not shown an new/unexpected results when adding it after neutralization.
Kukreja teaches adding the color indicators (o-cresolphthalein and thymolphthalein) after the addition of the caustic solution
Kukreja in view of Pohle is prima facie obvious over instant claim 10.

As to claim 11, please consider the following:
Example III of Kukreja uses a combination of 70 wt% acrylic dispersion, 8.70 wt% water solvent, 0.3 wt% defoamer, 3.60 wt% sodium stearate, 13.5 wt% caustic solution comprising 37.4 wt% NaOH, 3.80 wt% processing oil and 0.10 wt% silane adhesion promoter.
Kukreja specifically teaches that an organic amine (AMP) can be included as a partial replacement for the caustic solution, where the adhesive can include a color changing indicator, teaching that the inclusion of AMP can increase the ease of lubricity of the glue stick as it is applied to the substrate (p. 1, [0011]).
Example II of Kukreja adds about 1 wt% AMP in combination with about 0.11 wt% of color indicators, where the amount of caustic solution is only 10 wt% with an overall amount of NaOH of 3.74 wt%.  Modifying Example III of Kukreja to include 0.11 wt% color indicators and 1 wt% AMP is prima facie obvious, as this modification is suggested by the teachings of Kukreja, and by doing so the amount of caustic solution would be decreased down to about 10 wt%, which is still within the claimed ranges.
Therefore, modifying Example III is an alternative modification that could be made based on the teachings of Kukreja, suggesting an adhesive composition comprising the claimed components within the claimed amounts.

Secondly, Kukreja teaches two other examples that use the water in an amount as low as about 8 wt%; therefore, using a lesser amount of water is within the scope of Kukreja.  The main difference between Examples I and III is the difference in water content (about 28 wt% in Example I and 17 wt% in Example III) and NaOH content (4 wt% in Example I and vs 5 wt% in Example III).  In Example I, the adhesive is described as molten and having a very low viscosity such that a method called flood filling could be used to fill the glue stick container, whereas in Example III, the adhesive is described as not flowing easily and required a positive pressure filling device to fill the container.  Both viscosities are within the teachings of Kukreja, as they are both taught as suitable glue sticks.  
Example II, which uses an amount of water outside of the claimed range, is described as molten glue, similar to that of Example I.  Therefore, one of ordinary skill in the art would expect that by reducing the amount of water by about up to 10 wt%, as in Example I vs Example III, that a useable glue stick would be able to be formed, with a difference in glue viscosity.
Optionally, KR ‘443 teaches a transparent acrylic emulsion based glue stick, teaching that the water content is 2-15 wt%, teaching that if there is too much water, the viscosity of the composition might be excessively low and inhibit solidification (p. 3).
MPEP 2144.05 II.   ROUTINE OPTIMIZATION 
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
B.   There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
It can be seen that the content of water is a result-effective variable:  if there is too much water, the viscosity of the composition will be too low and will inhibit the solidification.  If the amount of water is too low, effective stirring of the components of the composition will be difficult.
Therefore, one of ordinary skill in the art would be able to determine the minimum amount of water that can be used to prepare the glue stick composition, while still being capable of providing a glue stick upon solidification.
Kukreja, optionally in view of Pohle and further in view of KR ‘443, is prima facie obvious over instant claim 10.

As to claim 12, Kukreja does not teach or suggest the actual equipment used for mixing the glue stick compositions.
Capote teaches a paste adhesive composition, teaching that high shear mixing is necessary to ensure homogeneity in the resulting paste, teaching that a method of high-shear blending known in the art is double planetary mixing (p. 6, [0091]).	
Shen teaches preparing a solid glue stick, teaching that the glue is prepared in a variable speed mixer equipped with a stirrer and preferably with a scraper device so as to continuously scrape down the thicker material sticking to the wall of the mixer and stir until it becomes uniform.  See Google translation of the beginning of the last paragraph on page 12 of the foreign document.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the solid glue stick of Kukreja using a double planetary mixer equipped with a stirrer, as Capote teaches that adhesives require high shear mixing, where double planetary mixers are known method of accomplishing such, and using a mixer equipped with a scraper allows for prevention of the material sticking to the wall of the mixer and improving the homogeneity of the adhesive.
Kukreja in view of Pohle, and further in view of Capote and Shen is prima facie obvious over instant claim 12.

In the chance that the 102 rejection over claims 1-9, 13-15 and 18-21 can be overcome, the above 103 rejection can be similarly applied to those claims.

Response to Amendment
The declaration under 37 CFR 1.132 filed August 31, 2022 has been considered.  Please see response to arguments below.

Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered.
Applicants argue that modifying the concentration of the caustic solution in Example II of Kukreja would not meet the claimed water content and caustic solution content. 
The examiner agrees, as her calculations were incorrect and is relevant to the arguments submitted on pages 7-8.

Applicants argue that the increased caustic solution concentration in Example III is only possible because the organic amine is omitted (p. 9).  
The examiner disagrees, as Example II includes the amine and uses the same concentration of caustic solution.
Applicants have not shown that the concentration of caustic solution is critical to the claimed invention and results in an adhesive having a structure different than that which would be obtained from the claimed product.
Applicants also have not shown that the amount of 4-15 wt% water is critical to the claimed invention versus the 20 wt% of water exemplified by Kukreja.

Applicants argue that the caustic solution of Example III of Kukreja cannot be substituted into the composition of Example II.
This proposed modification was to modify Example III, not Example II.
“Modifying Example III of Kukreja to include 0.11 wt% color indicators and 1 wt% AMP is prima facie obvious, as this modification is suggested by the teachings of Kukreja, and by doing so the amount of caustic solution would be decreased down to about 10 wt%, which is still within the claimed ranges.
Therefore, modifying Example III is an alternative modification that could be made based on the teachings of Kukreja, suggesting an adhesive composition comprising the claimed components within the claimed amounts.”

Applicants argue that the increased caustic solution concentration in Example III is only possible due to the omission of the organic amine.
The concentration of the caustic solution is the same in Examples II and III: 37.4%.  The amount of caustic agent present in Example III (~5 wt%) is greater than example II (~3.7%); however, the proposed modification was to incorporate the organic amine and reduce the amount of caustic solution in Example III, as Kukreja specifically teaches this modification.

Applicants continue to argue that reducing the water content of Kukreja would change the principle of operation. 
The principle of operation of Kukreja is to provide a useable glue stick from an acrylic dispersion, without using PVP, and when including a color indicator, an organic amine is used in combination with a caustic solution.  At no point does Kukreja even mention the water content throughout the disclosure, let alone teach that any embodiments outside of Examples I-III are unusable or would go against the principle of operation.
When using a combination of organic amine and caustic solution, one of ordinary skill would be able to determine the amount of water necessary to provide a useable glue stick without undue experimentation.

Applicants argue that the water content depends on the amount of solvent,  the concentration of the caustic solution and the amount of caustic solution in the formulation, which provides evidence that the content of water is not a result-effective variable. 
Here the examiner was referring to the amount of added “solvent” being a result-effective variable.  Applicants are referring to the overall amount of water in the formulation.  The amount of overall water in the formulation is within the claimed amount, as described in the 102 rejection, above.

Applicants argue that Kukreja does not describe a formulation with both the claimed water content and caustic agent concentration.
Kukreja discloses three specific examples, and is not limited to only these three compositions.  

    PNG
    media_image2.png
    218
    406
    media_image2.png
    Greyscale

Including an organic amine and adjusting the caustic agent content is certainly not outside the scope of Kukreja.
Again, applicants have not shown the criticality of the claimed caustic agent concentration OR the amount of solvent.
Also note that the amount of water content in the acrylic dispersion could also easily effect the overall formulation, which has not even been touched on by the examiner or applicants.

Applicants argue the extended mixing time required by the claimed invention, versus the prior art.  This has been addressed in the rejection above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766